DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH SHIELDING BETWEEN BATCHES OF CONTACTS--.
The disclosure is objected to because of the following informalities: On page 1 line 12, the word “GND” should read --ground (GND)--.  
Appropriate correction is required.
Claim Objections
Claims 3-4 and 7 are objected to because of the following informalities:  In claims 3 and 4 line 3, the word “GND” should read --ground (GND)--.  Claim 7 include the limitations of claim 3 and is objected to for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (2017/0331235).
With regard to claim 1, Yokoyama teaches, as shown in figures 1-7: “A connector 1 comprising: a contact batch 7 and 8 that is composed of two or more groups 7 and 8 of contacts; an inner shield 3, 4, and 5 that electrically separates the two or more groups of 5contacts from each other; a body 6 in which the contact batch and the inner shield are press-fitted and fixed; and a shell 2 that covers the contact batch, the inner shield, and the body 6”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (2017/0331235).
With regard to claim 2, Yokoyama teaches: “The connector according to Claim 1”, as shown above.
Yokoyama does not teach: “wherein the inner shield includes a convex portion that is brought into contact with an inner surface of the shell”.  However, Yokoyama does teach, as shown in figures 1-7 and taught in paragraph 43, the inner shield in contact with an inner surface of the shell 2.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a convex portion by changing the shape of the inner shield in order to use less material to contact the shell.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (2017/0331235) in view of Feng (CN108493654B).
With regard to claim 3, Yokoyama teaches: “The connector according to Claim 1”, as shown above.
Yokoyama does not teach: “wherein 15the inner shield includes a terminal that is extended in a pulling-out direction of the connector and is connected with a GND line”.
In the same field of endeavor before the effective filing date of the claimed invention, Feng teaches, as shown in figure 3 and taught on page 7 lines 9-22: “wherein 15the inner shield 3 includes a terminal 32 that is extended in a pulling-out direction (lower-right to upper-left direction in figure 3) of the connector and is connected with a GND line”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Feng with the invention of Yokoyama in order to form a common ground path with the mating connector (Feng, page 7 lines 9-22).

With regard to claim 4, Yokoyama teaches: “The connector according to Claim 2”, as shown above.
Yokoyama does not teach: “wherein the inner shield includes a terminal that is extended in a pulling-out 20direction of the connector and is connected with a GND line”.
In the same field of endeavor before the effective filing date of the claimed invention, Feng teaches, as shown in figure 3 and taught on page 7 lines 9-22: “wherein 15the inner shield 3 includes a terminal 32 that is extended in a pulling-out direction (lower-right to upper-left direction in figure 3) of the connector and is connected with a GND line”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Feng with the invention of Yokoyama in order to form a common ground path with the mating connector (Feng, page 7 lines 9-22).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (2017/0331235) in view of Wang (CN107093822A).
With regard to claim 5, Yokoyama teaches: “The connector according to Claim 1”, as shown above.
Yokoyama does not teach: “wherein the inner shield includes shielding boards that are disposed to separate the two or 25more groups of contacts from each other, and  a bridge portion that connects the shielding boards to each other”.
In the same field of endeavor before the effective filing date of the claimed invention, Wang teaches, as shown in figure 5: “wherein the inner shield 102 includes shielding boards (upper-left and lower right portions of 102 surrounding 1024 in figure 5) that are disposed to separate the two or 25more groups of contacts 100 and 101 from each other, and N21-18US_E (Final)8a bridge portion (upper-right and lower-left portions of 102 surrounding 1024 in figure 5) that connects the shielding boards to each other”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a passage to form the body (Wang, page 8 lines 14-25).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831